Title: From George Washington to Major Robert Ballard, 25 October 1777
From: Washington, George
To: Ballard, Robert



Sir
Head Quarters [Whitpain Township, Pa.] Octor 25th 1777.

I received your favor of the 23d Inst. and am obliged by the intelligence it contains. The conduct of your Garrison has equaled my most sanguine expectations, and merit my warmest acknowledgements & thanks. Be assured no exertions of mine shall be wanting to give you every support in my power; ammunition is now on its way to the Forts, and a supply of that article shall not be wanting, when possible for me to procure it. I am &c.

G. W——n

